DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Prosecution has been reopened following the Patent Trial and Appeal Board’s decision rendered on 06/16/2021.
Claims 1-14, 24, 25 are cancelled.
	Claims 15-23, 26-37 are pending.
In view of the PTAB Decision rendered 06/16/2021, PROSECUTION IS HEREBY REOPENED. A new set of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. 
A Tech Center Director has approved of reopening prosecution by signing below:
/SEEMA S RAO/Director, Art Unit 2100                                                                                                                                                                                                        

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 15, 21, 22, and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stiesdal (US 2008/0093857).

With respect to Claim 15, Stiesdal discloses: A power supply system, comprising: 
a plurality of power generating devices (Fig. 1, labels 17 and 19 are AC generators connected to wind turbines 1 and 3); 
a plurality of power consuming devices ([0002], lines 3-5, “power consuming devices of users…”); 
a power transmission network (Fig. 1, label 7 discloses “an external utility grid” which  corresponds to Applicant’s “power transmission network”) interconnecting said power generating devices with said power consuming devices ([0002], the wind  energy installations feed generated electrical power into a grid which distributes the power to a large number of power consuming devices of different users); and 
at least one of said power generating devices having a control device (Fig. 1, labels 33 and 35 are control devices) being suitable, in an event of a change in a network frequency of said power transmission network, to vary a power output of said at least one power generating device by a power variation value being proportional to a rate of change of the network frequency of said power transmission network (Fig. 2 graphically illustrates the proportional rate of change of the network frequency f.  Paragraph [0031] also discloses that Fig. 2 “shows the grid frequency f and the output power P as a function of time t.  Paragraph [0032] further discloses “the output power is given by a sum of two terms.  The first term is proportional to the deviation of the grid frequency from the nominal frequency while the second term is proportional to the time derivative of the grid frequency.”  The mathematical formula at the end of paragraph [0032] is disclosed as “P=K1(f-fn)+K2(df/dt).”  The formula disclosed by Stiesdal includes the same “proportional to a rate of change of the network frequency of said power transmission network” disclosed on page 10 of the instant specification. Thus, Stiesdal discloses the “proportionality in mathematics means that two varying quantities are said to be in a relation of proportionality, if they are multiplicatively connected to a constant,” as interpreted by the Patent Trial and Appeal Board on page 5 of the decision mailed on June 16, 2021.  In fact, the formula disclosed by Stiesdal is identical to the formula disclosed by the applicant when the first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term, K1 is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. Furthermore, Claim 9 recites: “sensing an actual grid frequency, and controlling output power as a function of the time derivative of the grid frequency”. Paragraph [0032] discloses that the “output power is given by a sum of two terms”, “the second term” is “proportional to the time derivative of the grid frequency”. The first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. The first term, i.e., the nominal frequency, is recited in the alternative as stated in claim 11 when the grid frequency is not between the nominal grid frequency and a threshold value, see e.g. claim 11, line 5-8, where the output power is controlled as a function of the time derivative of the grid frequency and/or… ).  
.

With respect to Claim 21, Stiesdal discloses: wherein said at least one power generating device is a solar power generating device or a wind power generating device (Fig. 1 illustrates wind power generating devices).  

	With respect to Claims 22 and claim 26, they each recite similar limitations as claim 15 and are, therefore, rejected under the same citations and rational.  Furthermore, although the board affirmed the 35 USC 103 rejection of Claim 26 due to contingent limitations/condition precedent, Ex parte Schulhauser, Claim 26 is hereby rejected as being anticipated by Stiesdal to simplify the rejections set forth in the Office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 19, 23, 27, 29, 31, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiesdal (US 2008/0093857) in view of Shelton et al. (US 2010/0090532).

With respect to Claim 16, Stiesdal does not specifically disclose: an energy store connected to said control device, said control device embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said energy store, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said energy store and feeds the energy into said power transmission network.  
However, Shelton discloses: an energy store connected to said control device (Fig. 2, label 210, paragraph [0020] discloses that the energy store can also be a battery), said control device embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said energy store ([0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”) and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said energy store and feeds the energy into said power transmission network (Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system for energy storage systems that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of [0004] and [0008], Shelton).

	Claim 19 is rejected for the same citation and rational as claim 16 where the “battery” of claim 19 is equivalent to the “energy store” of claim 16.

With respect to Claims 23 and 27, they recite similar limitations as claim 16, respectively, and are therefore rejected under the same citations and rationale. Furthermore, although the board affirmed the 35 USC 103 rejection of Claim 27 due to contingent limitations/condition precedent, Ex parte Schulhauser, Claim 27 is hereby rejected as being unpatentable over Stiesdal in view of Shelton to simplify the rejections set forth in the Office action.  

With respect to claim 29, Stiesdal discloses: 
a plurality of power generating devices (Fig. 1, labels 17 and 19 are AC generators connected to wind turbines 1 and 3); 
a plurality of power consuming devices ([0002], lines 3-5, “power consuming devices of users…”); 
a power transmission network (Fig. 1, label 7 discloses “an external utility grid” which  corresponds to Applicant’s “power transmission network”) interconnecting said power generating devices with said power consuming devices ([0002], the wind  energy installations feed generated electrical power into a grid which distributes the power to a large number of power consuming devices of different users); and 
at least one of said power generating devices or at least one of said power consuming devices having an inverter ([0027], line 9) being suitable, in an event of a change in a network frequency of said power transmission network, to vary a power output of said at least one power generating device or at least one of said power consuming device by a power variation value being proportional to a rate of change of the network frequency of said power transmission network (Fig. 2 graphically illustrates the proportional rate of change of the network frequency f.  Paragraph [0031] also discloses that Fig. 2 “shows the grid frequency f and the output power P as a function of time t.  Paragraph [0032] further discloses “the output power is given by a sum of two terms.  The first term is proportional to the deviation of the grid frequency from the nominal frequency while the second term is proportional to the time derivative of the grid frequency.”  The mathematical formula at the end of paragraph [0032] is disclosed as “P=K1(f-fn)+K2(df/dt).”  The formula disclosed by Stiesdal includes the same “proportional to a rate of change of the network frequency of said power transmission network” disclosed on page 10 of the instant specification. Thus, Stiesdal discloses the “proportionality in mathematics means that two varying quantities are said to be in a relation of proportionality, if they are multiplicatively connected to a constant,” as interpreted by the Patent Trial and Appeal Board on page 5 of the decision mailed on June 16, 2021.  In fact, the formula disclosed by Stiesdal is identical to the formula disclosed by the applicant when the first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term, K1 is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. Furthermore, Claim 9 recites: “sensing an actual grid frequency, and controlling output power as a function of the time derivative of the grid frequency”. Paragraph [0032] discloses that the “output power is given by a sum of two terms”, “the second term” is “proportional to the time derivative of the grid frequency”. The first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. The first term, i.e., the nominal frequency, is recited in the alternative as stated in claim 11 when the grid frequency is not between the nominal grid frequency and a threshold value, see e.g. claim 11, line 5-8, where the output power is controlled as a function of the time derivative of the grid frequency and/or… ).  
Stiesdal does not specifically disclose: an energy store connected to said control device, said control device embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said energy store, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said energy store and feeds the energy into said power transmission network.  
However, Shelton discloses: an energy store connected to said control device (Fig. 2, label 210, paragraph [0020] discloses that the energy store can also be a battery), said control device embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said energy store ([0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”) and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said energy store and feeds the energy into said power transmission network (Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system for energy storage systems that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).

	With respect to Claim 31, Stiesdal does not specifically disclose: wherein said at least one power generating device or said at least one power consuming device has a battery as an energy store, from which the energy is extracted or into which the energy is fed in an event of a change in the network frequency of said power transmission network, the extracted or fed-in power being proportional to the rate of change of the network frequency of said power transmission network.
However, Shelton discloses: wherein said at least one power generating device or said at least one power consuming device has a battery as an energy store (Fig. 2, label 210, paragraph [0020]discloses that the energy store can also be a battery), from which the energy is extracted or into which the energy is fed in an event of a change in the network frequency of said power transmission network, the extracted or fed-in Fig. 2, label 215 is an “inverter”, [0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system, for energy storage systems with a battery, that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).

Fig. 1 illustrates wind power generating devices).

Claims 17, 18, 20, 28, 30, 32, 34, 35, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiesdal (US 2008/0093857) in view of Shelton et al. (US 2010/0090532) further in view of Khuwatsamrit (US 2012/0200162).

With respect to Claim 17, Shelton discloses: wherein said at least one power generating device has an inverter (Fig. 2).
Stiesdal and Shelton do not specifically disclose that the inverter has at least one intermediate circuit capacitor.  
However, Khuwatsamrit discloses: the inverter has at least one intermediate circuit capacitor (Abstract, “a series-connected capacitor and battery circuit is constructed to form the dc-bus of a bi-directional, grid-tied inverter.” [0002], [0004], Fig. 1 is an inverter with the capacitors 7, 8, and 9).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit to ensure that the inverter’s design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit)

With respect to Claim 18, it recites similar limitations as claim 16 and is therefore rejected under the same citations and rationale. Furthermore, Stiesdal and Shelton as said energy store is formed by means of said at least one intermediate circuit capacitor of said inverter. 
However, Khuwatsamrit discloses: said energy store is formed by means of said at least one intermediate circuit capacitor of said inverter (Abstract, “a series-connected capacitor and battery circuit is constructed to form the dc-bus of a bi-directional, grid-tied inverter.” [0002], [0004], Fig. 1 is an inverter with the capacitors 7, 8, and 9).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit to ensure that the inverters design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit). Furthermore, Shelton suggests using capacitors as energy stores ([0019], line 8, Shelton).

	With respect to Claim 20, Stiesdal does not specifically disclose: control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said inverter and feeds the energy into said power transmission network.
However, Shelton discloses: control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control Fig. 2, label 215 is an “inverter”, [0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system, for energy storage systems with a battery, that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation [0004] and [0008], Shelton).
Stiesdal and Shelton do not specifically disclose: said inverter includes a battery and an intermediate circuit capacitor and control device. 
However, Khuwatsamrit discloses: said inverter includes a battery and an intermediate circuit capacitor and control device (Abstract, lines 1-2, [0043]-[0044], both the battery and the capacitor act as a storage/charged and a discharging entity, as the voltage of battery increases, the voltage of the capacitor increases. As the voltage of the battery decreases, the voltage of the capacitor decreases. [0007] discloses that the power conversion inverter controls the voltage and include switching means for alternatively connecting the inductor with the capacitor or battery bank).
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit into the combination of Stiesdal and Shelton to ensure that the inverters design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit).

With respect to Claim 28, it recites similar limitations as claim 18 and is, therefore, rejected under the same citations and rationale.  Furthermore, although the board affirmed the 35 USC 103 rejection of Claim 28 due to contingent limitations/condition precedent, Ex parte Schulhauser, Claim 28 is hereby rejected as being unpatentable over Stiesdal in view of Shelton further in view of Khuwatsamrit to simplify the rejections set forth in the Office action.  

With respect to Claim 30, Stiesdal does not specifically disclose: said control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said inverter and feeds the energy into said power transmission network.
However, Shelton discloses: said control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said inverter and feeds the energy into said power transmission network (Fig. 2, label 215 is an “inverter”, [0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system, for energy storage systems with a battery, that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).
Stiesdal and Shelton do not specifically disclose: said energy store formed by means of said at least one intermediate circuit capacitor of said inverter. 
However, Khuwatsamrit discloses: said energy store formed by means of said at least one intermediate circuit capacitor of said inverter (Abstract, lines 1-2, [0043]-[0044], both the battery and the capacitor act as a storage/charged and a discharging entity, as the voltage of battery increases, the voltage of the capacitor increases. As the voltage of the battery decreases, the voltage of the capacitor decreases. [0007] discloses that the power conversion inverter controls the voltage and include switching means for alternatively connecting the inductor with the capacitor or battery bank).
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit into the combination of Stiesdal and Shelton to ensure that the inverters design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit).

With respect to Claim 32, Stiesdal does not specifically disclose: control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said inverter and feeds the energy into said power transmission network.
However, Shelton discloses: control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said inverter and feeds the energy into said Fig. 2, label 215 is an “inverter”, [0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system, for energy storage systems with a battery, that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).
Stiesdal and Shelton do not specifically disclose: wherein said at least one power generating device or said at least one power consuming device has an inverter containing at least one intermediate circuit capacitor, at least one battery and said control device. 
However, Khuwatsamrit discloses: wherein said at least one power generating device or said at least one power consuming device has an inverter containing at least one intermediate circuit capacitor, at least one battery and said control device (Abstract, lines 1-2, [0043]-[0044], both the battery and the capacitor act as a storage/charged and a discharging entity, as the voltage of battery increases, the voltage of the capacitor increases. As the voltage of the battery decreases, the voltage of the capacitor decreases. [0007] discloses that the power conversion inverter controls the voltage and include switching means for alternatively connecting the inductor with the capacitor or battery bank).
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit into the combination of Stiesdal and Shelton to ensure that the inverters design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit).

With respect to Claim 34, Stiesdal discloses: a control device embodied such that in an event of a change in a network frequency of the power transmission network said control device varies a power output of the power generating device by a power variation value being proportional to a rate of change of a network 11 of 282012P07172 - Application No. 14/411,221 Response to Office action June 6, 2018 Response submitted August 31, 2018 frequency of the power transmission network (Fig. 2 graphically illustrates the proportional rate of change of the network frequency f.  Paragraph [0031] also discloses that Fig. 2 “shows the grid frequency f and the output power P as a function of time t.  Paragraph [0032] further discloses “the output power is given by a sum of two terms.  The first term is proportional to the deviation of the grid frequency from the nominal frequency while the second term is proportional to the time derivative of the grid frequency.”  The mathematical formula at the end of paragraph [0032] is disclosed as “P=K1(f-fn)+K2(df/dt).”  The formula disclosed by Stiesdal includes the same “proportional to a rate of change of the network frequency of said power transmission network” disclosed on page 10 of the instant specification. Thus, Stiesdal discloses the “proportionality in mathematics means that two varying quantities are said to be in a relation of proportionality, if they are multiplicatively connected to a constant,” as interpreted by the Patent Trial and Appeal Board on page 5 of the decision mailed on June 16, 2021.  In fact, the formula disclosed by Stiesdal is identical to the formula disclosed by the applicant when the first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term, K1 is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. Furthermore, Claim 9 recites: “sensing an actual grid frequency, and controlling output power as a function of the time derivative of the grid frequency”. Paragraph [0032] discloses that the “output power is given by a sum of two terms”, “the second term” is “proportional to the time derivative of the grid frequency”. The first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. The first term, i.e., the nominal frequency, is recited in the alternative as stated in claim 11 when the grid frequency is not between the nominal grid frequency and a threshold value, see e.g. claim 11, line 5-8, where the output power is controlled as a function of the time derivative of the grid frequency and/or… ).  
Stiesdal does not specifically disclose: an inverter having at least one intermediate circuit energy store; said control device being embodied such that in an event of an increase in the network frequency of the power transmission network said control device extracting an amount of energy proportional to the rate of change of the network frequency from the power transmission network and storing the energy in said energy store, and in an event of a decrease in the network frequency of the power transmission network said control device extracting an amount of energy proportional to the rate of change of the network frequency from said energy store and feeding the energy into the power transmission network.
However, Shelton discloses: said control device being embodied such that in an event of an increase in the network frequency of the power transmission network said control device extracting an amount of energy proportional to the rate of change of the network frequency from the power transmission network and storing the energy in said energy store ([0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”), and in an event of a decrease in the network frequency of the power transmission network said control device extracting an amount of energy proportional to the rate of change of the network frequency from said energy store and feeding the energy into the power transmission network (Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”) (Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system for energy [0004] and [0008], Shelton).
Stiesdal and Shelton do not specifically disclose: an inverter having at least one intermediate circuit energy store.
However, Khuwatsamrit discloses: an inverter having at least one intermediate circuit energy store (Abstract, “a series-connected capacitor and battery circuit is constructed to form the dc-bus of a bi-directional, grid-tied inverter.” [0002], [0004], Fig. 1 is an inverter with the capacitors 7, 8, and 9).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit into the combination of Stiesdal and Shelton to ensure that the inverter’s design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit).

With respect to Claim 35, Shelton discloses: wherein said energy store is an intermediate circuit capacitor or a battery (Fig. 2, label 210, paragraph [0019] discloses that the energy store can also be a capacitor).

With respect to Claims 36 and 37, they each recite similar limitations as claim 34, and are, therefore, rejected under the same citations and rationale. Furthermore, although the board affirmed the 35 USC 103 rejection of Claim 37 due to contingent Ex parte Schulhauser, Claim 37 is hereby rejected as being unpatentable over Stiesdal in view of Shelton further in view of Khuwatsamrit   to simplify the rejections set forth in the Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WISSAM RASHID/Primary Examiner, Art Unit 2195